                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                                No. 7:17-CV-128-FL

UNITED STATES OF AMERICA, ex rel.                 )
BRONSON LOWERY, and STATE OF NORTH                )
CAROLINA, ex rel. BRONSON LOWERY,                 )
                                                  )
                  Plaintiffs,                     )
                                                  )            ORDER
             V.                                   )
                                                  )
ALL MEDICINES, INC. (dba Townsend’s               )
Pharmacy), JAMES CRAIG BELL, and                  )
MELISHA WEST,                                     )
                                                  )
                  Defendants.                     )



      This matter comes before the Court on the United States of America’s motion

to seal its filed Joint Motion to Stay Discovery and Supporting Memorandum [D.E.

76 and D.E. 78], and the Memorandum in Support of Motion to Seal [D.E. 79]. For

good cause having been shown, the United States’ motion is GRANTED. The Clerk

of Court is DIRECTED to seal the Joint Motion to Stay Discovery and two supporting

memoranda.
                      30th          July
      SO ORDERED this ___ day of ________________, 2021.



                                      ________________________
                                      LOUISE W. FLANANGAN
                                      United States District Judge




         Case 7:17-cv-00128-FL Document 81 Filed 07/30/21 Page 1 of 1
